Title: To George Washington from William McElhatton, 13 May 1793
From: McElhatton, William
To: Washington, George

 

May it Please the President
Philadelphia May 13th 1793

The Subscriber having served during the late War as an Officer in the Army of the United States, and being wounded in the said service, has come from Kentuckey the place of his residence to the City of Philadelphia, in order to apply for to be placed on the Pension List agreeable to the Act of Congress in that Case made and provided, and having gone thro’ his examination, a report is made to the Secretary of the United States for the department of War in his favour, for a full Pension, but as nothing further can be done until the Meeting of the next Congress, he is anxious to return to his Family again in Kentuckey but being entirely destitute of the means of returning home to his large Family for the want of Money, is under the necessity, of applying to your Excellency, whose humanity is well known, for a Loan of so much money as will bear his Expences to Kentuckey which when he receives his pension will be repaid. With greatest Gratitude and Thankfullness—I am Sir with the highest Esteem Your Excellencys Obedient Hble servant

Wm McElhattonLate Cptn lt 6th pensylvny Rgt

